Citation Nr: 0926583	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral ear 
disability, claimed as bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to 
February 1988 and February 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
June 2008.  The Board remanded the case in July 2008.


FINDING OF FACT

The Veteran's bilateral ear disability, claimed as bilateral 
hearing loss, was not manifested during the Veteran's active 
duty service, nor is his bilateral ear disability otherwise 
related to such service.


CONCLUSION OF LAW

The Veteran's bilateral ear disability, claimed as bilateral 
hearing loss, was neither incurred in nor aggravated by 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated August 2008 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Although the notice did not precede 
the initial adjudication of the Veteran's claim, it was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in December 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the August 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA audiological examinations in 
March 1998, August 2003, November 2007, and August 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  The Veteran was also 
scheduled for an Ear, Nose, and Throat consult in connection 
with the July 2008 Board remand.  The Veteran failed to 
appear at the consult and has not communicated with VA with 
regard to the cause of his absence.  Under the circumstances, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Background

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under 
Secretary for Health held in an October 4, 1995, memorandum 
opinion that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or based upon a regulatory 
presumption, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show no complaints, diagnosis, or 
treatment of any ear disability.  

In a January 1985 civilian report of medical history the 
Veteran specifically replied no when asked have you ever had 
or have you now ear, nose, or throat trouble, or hearing 
loss.  In a January 1985 report of medical examination, the 
examiner noted 



the Veteran's ears as clinically normal.  The Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
5
5

In a July 1985 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
10
LEFT
5
0
0
10
20

In a January 1988 service report of medical history, the 
Veteran specifically replied no when asked have you ever had 
or have you now ear, nose, or throat trouble, or hearing 
loss.  In a January 1988 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
5
10

In an August 1990 service report of medical history, the 
Veteran specifically replied no when asked have you ever had 
or have you now ear, nose, or throat trouble, or hearing 
loss.  In an August 1990 enlistment report of medical 
examination, the 



examiner noted the Veteran's ears as clinically normal.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
10
0
0
5
5

In a February 1991 service report of medical history, the 
Veteran specifically replied no when asked have you ever had 
or have you now ear, nose, or throat trouble, or hearing 
loss.  In a February 1991enlistment report of medical 
examination, the examiner noted the Veteran's ears as 
clinically normal.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
10
10

In a March 1991 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
15
0
0
0
0



In an October 1993 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
10
5

In a November 1993 service treatment record, report of 
medical history, the Veteran specifically replied no when 
asked have you ever had or have you now ear, nose, or throat 
trouble, or hearing loss.  The associated medical board 
report of medical examination notes the ears as clinically 
normal.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
10
5

Post-service medical records are silent as to complaints, 
treatments, or diagnosis of any bilateral ear disability 
until May 1996.  In May 1996 the Veteran complained of pain 
in the right ear with loud high pitched sounds.    

The Veteran was afforded an audiological VA examination in 
March 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
5
10
15
LEFT
--
0
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that the Veteran had normal hearing for 
rating purposes bilaterally with excellent speech 
recognition. 

In August 2003 the Veteran was afforded another VA 
examination.  At that time pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
10
5
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Upon auricle examination, both sides were within normal 
limits.  The examiner also stated that there was no hearing 
loss present bilaterally. 

In August 2005 the Veteran had an audiological assessment.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
20
25
25
30
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  

The Veteran attended an ear, nose, and throat consult in 
January 2006.  The Veteran had been referred by audiology due 
to his sensitivity to loud noises, intermittent left ear 
otalgia, and right ear numbness.  The Veteran however stated 
that he has no right ear numbness.  Upon examination, the 
tympanic membranes were intact and clear bilaterally.  He had 
no infection, effusion, or drainage.   The examiner found no 
evidence of ear pathology requiring treatment.  

On the authorized audiological evaluation in November 2007, 
pure tone audiometry test results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
35
45
LEFT
45
40
45
40
50

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 20 percent in the left ear.  
Although the mechanical results reported showed significant 
hearing loss, the examiner stated that a diagnosis of 
bilateral hearing loss is not possible because the Veteran 
was uncooperative for testing.  He reported that the Veteran 
responded to normal conversational levels during history 
taking but reported not hearing two-syllable words for speech 
reception threshold testing.  He also stated that the 
Veteran's hearing thresholds could not be determined from the 
test results, stating that the responses are considered of 
poor reliability.  

In May 2008 the Veteran procured a private audiological 
examination.  Pure tone thresholds however were not provided.  
The speech discrimination scores were 96 percent bilaterally.  
The examiner noted that the Veteran's responses were 
inconsistent at times.  The examiner noted normal middle ear 
function.  Reflex testing was discontinued due to reported 
severe pain from the intensity of the stimulation tones.  

The Veteran was afforded a VA examination in August 2008.  
Upon physical examination, the Veteran's ear canals were 
clear and his tympanic membranes were visualized.  The 
Veteran showed normal middle ear pressure and normal middle 
ear compliance bilaterally.  Audiological test results 
revealed normal hearing 



bilaterally.  Specifically, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
5
5
10
15
10

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner further stated that based 
on the available evidence, it was her professional opinion 
that the Veteran's claimed condition of painful sensitivity 
to certain noises was not caused by or a result of noise 
exposure in military service.  She further stated that there 
was no disability for hearing loss and there was no 
audiological evidence to support that these symptoms were 
caused by or were aggravated by the Veteran's active duty as 
a cannon crewmember or from his civilian service.  

Analysis

The Veteran claims bilateral ear disability, variously 
described as hearing loss and sensitivity to noise.  
Unfortunately, the Veteran did not report for a September 
2008 VA examination scheduled for the express purpose of 
exploring the nature and etiology of the claimed sensitivity 
to noise.  

The Board notes at this point that service connection has 
already been established for tinnitus due to noise exposure 
during service.  As such, the fact of noise exposure during 
service has already been conceded by VA.  

A review of service records reveals normal audiological test 
results as well as express admissions by the Veteran that he 
did not have ear trouble or hearing loss.  The preponderance 
of the evidence is against a finding that hearing loss 
disability was manifested during the Veteran's active duty 
service.  There is also no persuasive showing of an upward 
shift in tested frequencies during service to otherwise 
suggest the development of hearing loss during service.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  The record 
also includes no evidence of hearing loss disability during 
the one year period after the Veteran's discharge from 
service; in fact, the first arguable medical evidence of 
hearing loss disability is the August 2005 VA examination 
finding of speech recognition scores which met the definition 
of hearing loss under 38 C.F.R. § 3.385.  

The November 2007 pure tone threshold levels also showed a 
hearing loss disability according to VA standards; however, 
the examiner specifically stated that the findings were 
unreliable.  He stated that a diagnosis of bilateral hearing 
loss could not be based upon those results.  The most recent 
audiological test results in August 2008 show that the 
criteria for hearing loss disability under 38 C.F.R. § 3.385 
were not met.  

The Board again acknowledges the August 2005 test results and 
assumes for only for the sake of argument that those results 
are sufficient to show current hearing loss disability.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, 
the Board must nevertheless conclude that the preponderance 
of the evidence is against a finding of a nexus between any 
current hearing loss disability, or disability manifested by 
extreme sensitivity to noise, and service.  As already 
outlined, there is no evidence of any hearing loss disability 
or disability manifested by sensitivity to noise during 
service or for several years after service.  The inservice 
and post-service medical evidence does not suggest a 
continuity of pertinent symptomatology from service to link 
current disability with service.  Moreover, the Veteran's 
denials of pertinent symptoms during service also argue 
against a finding of a continuity of symptoms and are 
essentially inconsistent with his current assertions.  

The Board directed VA examination for the express purpose of 
determining if the Veteran has hearing loss disability, or 
other disability manifested by sensitivity to noise, related 
to the noise exposure during service.  In the report of the 
August 2008 VA examination, the examiner stated that there is 
no audiological evidence to support that these symptoms are 
caused by or were aggravated by the Veteran's active duty as 
a cannon crewmember or from his civilian service.  The 
examiner expressly noted that the claims file was reviewed.  
The examiner was aware of the Veteran's noise exposure during 
service.  The examiner was also aware that service connection 
had already been established for tinnitus due to inservice 
noise exposure.  In other words, the August 2008 examiner's 
opinion appears to be based on a fully informed review of the 
circumstances and medical history of the Veteran, both during 
service and post-service.  In such a case, the Board finds 
that the examiner's opinion is entitled to considerable 
probative value.  There is no contrary medical opinion of 
record.  The Board again notes that there is no opinion 
regarding the claimed disability manifested by sensitivity to 
noise.  The Veteran did not report for the examination 
scheduled for that purpose.  There is otherwise no supporting 
evidence of a nexus between the claimed disability manifested 
by sensitivity to noise and service.  In fact, although the 
Veteran has complained of pain in his ears when exposed to 
loud high pitched noises, it does not appear that any of the 
other examiners over the past several years could find any 
actual disability.  The Board notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the ear pain can be attributed, there is 
no basis to find an ear disability based upon the reported 
ear pain for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).

The Board finds that a preponderance of the evidence is 
against the finding of service connection for a bilateral ear 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for bilateral ear 
disability, claimed as bilateral hearing loss, is not 
warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


